          Case 1:20-cv-02302-AT Document 14 Filed 07/10/20 Page 1 of 1

                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
PAMELA WILLIAMS, on behalf of herself and all others            DOC #: _________________
similarly situated,                                             DATE FILED: __7/10/2020_______

                              Plaintiff,

               -against-
                                                                         20 Civ. 2302 (AT)
SAMY’S CAMERA, INC.,
                                                                               ORDER
                        Defendant.
ANALISA TORRES, District Judge:

         Plaintiff’s motion to adjourn the initial pretrial conference, ECF No. 13, is GRANTED.
The initial pretrial conference scheduled for July 14, 2020, is ADJOURNED to September 1,
2020, at 11:00 a.m. The conference shall proceed telephonically; the parties are each directed to
call either (888) 398-2342 or (215) 861-0674, and enter access code 5598827. By August 25,
2020, the parties shall submit their joint letter and proposed case management plan.

       The Clerk of Court is directed to terminate the motion at ECF No. 13.

       SO ORDERED.

Dated: July 10, 2020
       New York, New York
